IN THE SUPREME COURT OF THE STATE OF NEVADA


THE STATE OF NEVADA,                                    No. 70945
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
                                                             FILED
CLARK; AND THE HONORABLE                                     AUG 0 8 2016
RICHARD SCOTTI, DISTRICT JUDGE,
                                                             TRACIE K LINDEMAN
Respondents,                                            CLERK OF SUPREME COURT

   and                                                  BY
                                                               DEPUTY CLERK
BAYZLE MORGAN,
Real Party in Interest.

                       ORDER DENYING PETITION
            This original petition for a writ of mandamus challenges a
district court order granting real party in interest's request to instruct the
jury regarding lesser-related offenses. Having considered the documents
on file herein, we conclude that petitioner has failed to demonstrate that
our extraordinary intervention is warranted, NRS




                                                                      )(9 -244S-17
                34.170; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840,
                844 (2004), and we therefore
                            ORDER the petition DENIED.'



                                                                   J.
                                        Cherry


                                           J.
                Douglas




                cc:   Hon. Richard Scotti, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      The Law Office of Daniel M. Bunin
                      Dayvid J. Figler
                      Eighth District Court Clerk




                      'We deny as moot the request for stay and lift the temporary stay
                entered in this matter on August 4, 2016.


SUPREME COURT
        OF
     NEVADA


(0) 1947A                                           2